DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 20, 24 and 39-36 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Patent No. 6,312,709 B1) in view of Khan et al. (J. Plant Growth Regul, 2009) as evidenced by Poole et al. (Industrial Biotechnology, 2019) and Harmony Farm (2013).

In regard to claim 16, Allen et al. disclose a method comprising application to a pasture for leaching into the ground to be taken up by the forge (e.g. to the soil via the roots of the plant) of an effective amount of seaweed extract meal (e.g. a fertilizer in solid form), in an amount ranging from 0.3 kg/acre to 5 kg/acre (powder form) [Column 6, lines 35-42]. This equates to 741-12,355 g per hectare for application in solid powder form. The seaweed extract is extracted from brown algae of the family Fucaceae, genus Ascophyllum: Ascophyllum nodosum [Column 2, lines 32-34]. The Allen reference does not explicitly disclose phlorotannins, however, phlorotannins are a type of tannin naturally found in brown algae, including in the cell walls in brown algae, and would inherently be present in the brown algae extracts utilized in the Allen reference.


    PNG
    media_image1.png
    309
    500
    media_image1.png
    Greyscale
The Poole reference demonstrates A. nodosum extract comprises a phlorotannin content of approximately 5mg – 20 mg phlorotannin content/g extract depending on the method of extraction [Fig. 2].

At these values the solid powder fertilizer described by Allen is expected to comprise 0.5-2% phlorotannins and the seaweed extract rates described by Allen would equate to application of phlorotannin in amounts ranging from 4-247 g per hectare for application in solid powder form. These values overlap with the claimed ranges.

While the reference does not explicitly disclose “symbiosis between a plant and a mychorrhizal fungus”, studies show extracts of various marine brown algae could be used as mychorrhizal fungus growth promoter and extracts of brown algae promoted in vitro mychorrhizal hyphal growth as well as improved root colonization by mychorrizal fungi [Khan, Page 391, Column 1]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide brown algae extract to the roots of plants to stimulate the growth of the plant root system. One of ordinary skill in the art would have been motivated to apply the extracts of the Allan reference to plants in the recited amounts.

In regard to claims 17 and 29, Allen’s seaweed extract is extracted from brown algae of the family Fucaceae, genus Ascophyllum: Ascophyllum nodosum [Column 2, lines 32-34].



In regard to claim 24, Khan et al. discloses (phlorotannin-containing) seaweed extracts improve nutrient uptake by roots [Page 391; Column 2]. Elements selected from nitrogen, phosphorus, potassium are the main macronutrients used by plants.

In regard to claims 30-31, the values of seaweed extract rates described by Allen would equate to application of phlorotannin in amounts ranging from 0.06 – 100 g per hectare for application in solid powder form [See calculations in Claim 1, above]. These values overlap with the claimed ranges.

In regard to claims 32-36, Allen et al. disclose a seaweed extract powder, preferably seaweed meal is obtained from Ascophyllum nodosum and is available from Acadian Seaplants Limited of Nova Scotia, Canada, and is sold under the tradenames Acadian Kelp Meal [Column 6, lines 1-4]. This product is a commercially-available fertilizer with an NPK value (0.5 – 0.2 – 17) comprising natural phosphate [Harmony Farm, Page 1]. The seaweed meal leaches into the ground and is therefore considered a root fertilizer [Column 6, lines 39-40].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Patent No. 6,312,709 B1) in view of Khan et al. (J. Plant Growth Regul, 2009) as evidenced by Poole et al. (Industrial Biotechnology, 2019) and further in view of Briand (WO 91/07946).

In regard to claim 18, the Allen reference discloses seaweed extract obtained by alkaline hydrolysis extraction [Column 5, lines 17-18] but does not explicitly disclose the entire method for 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain seaweed extracts via standard methods of extraction in the liquid phase [Page 1] as described by Briand.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Patent No. 6,312,709 B1) in view of Khan et al. (J. Plant Growth Regul, 2009) as evidenced by Poole et al. (Industrial Biotechnology, 2019) and further in view of Kintzel (Cornell Small Farms, 2012).

In regard to claim 19, Allen disclose application to pasture forage [Column 5, lines 46-47] for sheep [Claim 8] but does not explicitly disclose a leguminous plant forage. 

Kintezel is directed to sheep pasture forage. Clover (e.g. leguminous plant) is interspersed with grass [Page 2]. A 50-70% clover content in pasture is preferred because clovers have the advantage of fixating nitrogen from the air [Page 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Allen’s seaweed extract to sheep pasture forage containing grasses and clover. One of ordinary skill in the art would have been motivated to do so because clover is well-liked by sheep and inhibits intestinal worms [Page 4].
Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over FertileFields.co.nz (2015) as evidenced by Craigie (J Appl Phycol, 2011) in view of Khan et al. (J. Plant Growth Regul, 2009).

In regard to claims 16 and 23, FertileFields discloses a method for stimulating plant growth, [Page 1] comprising application to a plant or soil an effective amount of solid seaweed extract (e.g. fertilizer) [Page 2], in particular Acadian Soluble Seaweed Extract [Page 1]. The FertileFields reference does not explicitly discloses phlorotannins, however, phlorotannins are a type of tannin naturally found in brown algae, including in the cell walls in brown algae, and would inherently be present in the brown algae extracts utilized in the FertileFields reference. Craigie notes that Acadian Seaplants extracts are have high content of humic-like polyphenols or phlorotannins [Page 375, Column 1, Paragraph 2]. FertileFields discloses application rates of 300 – 600 grams Acadian Seaplants per hectare [Page 2]. Wherein the Acadian Seaplants powder (e.g. pulverulent) is a soluble extract of A. nodosum [Page 380, Column 2, Paragraph 4], wherein A. nodosum con comprise up to 15% phlorotannins of the algal dry mass (e.g. powder) [Page 383, Column 2, Paragraph 4]. In this range, the phlorotannins are considered to be applied in amounts ranging up to 90 g/hectare applied 2-4 times per year.

While the reference does not explicitly disclose “symbiosis between a plant and a mychorrhizal fungus”, studies show extracts of various marine brown algae could be used as mychorrhizal fungus growth promoter and extracts of brown algae promoted in vitro mychorrhizal hyphal growth as well as improved root colonization by mychorrizal fungi [Khan, Page 391, Column 1]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide brown algae extract such as that described by FertileFields to the roots of plants to stimulate .

Response to Arguments
The rejection of claims 16, 23 and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments.

Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.

Applicant argues [Pg. 7] the Poole reference was filed after the effective filing date of the present application and does not quality as prior art. The Poole reference is cited as a factual reference (e.g. evidentiary reference). In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism. In this case the Poole reference is cited to demonstrate characteristics and properties of a material phlorotannin content of A. nodosum extract).

Applicant argues [Pg. 8-9] Allen does not disclose application to the soil of an amendment or fertilizer in solid for […] carried out via roots of the plant. This argument is not persuasive. Allen was previously cited as teaching application in liquid form. However, application of the seaweed extract in solid/powder form is also disclosed in the Allen reference. Allen et al. discloses a method comprising application to a pasture for leaching into the ground to be taken up by the forge (e.g. to the soil via the roots of the plant) of an effective amount of seaweed extract meal (e.g. a fertilizer in solid form), in an amount ranging from 0.3 kg/acre to 5 kg/acre (powder form) [Column 6, lines 35-42].


Applicant argues [Pg. 10] Allen fails to teach or suggest the limitation "wherein the amendment or the fertilizer comprises from .1% to l% w/w of an extract of phlorotannins". This argument is not persuasive. The Poole reference demonstrates A. nodosum extract (as described by Allen) comprises a phlorotannin content of approximately 5mg – 20 mg phlorotannin content/g extract (e.g. 0.5-2%) depending on the method of extraction [Fig. 2].

Applicant argues [Pg. 10] a person skilled in the art would not have relied on Allen, and would not have been motivated to combine Allen with Khan, to arrive at the claimed methods with a reasonable expectation of success because Allen discloses the use of seaweed to supplement the diet of mammals and poultry. This argument is not persuasive. Allen et al. discloses a method comprising application to a pasture for leaching into the ground to be taken up by the forge (e.g. to the soil via the roots of the plant) of an effective amount of seaweed extract meal. Khan demonstrates that extracts of various marine brown algae could be used as mychorrhizal fungus growth promoter and extracts of brown algae promoted in vitro mychorrhizal hyphal growth as well as improved root colonization by mychorrizal fungi [Khan, Page 391, Column 1]. It have been obvious to one of ordinary skill in the art that application of Allen’s brown algae extract to the roots via application to a pasture and leaching into soil would necessarily stimulate the growth of the plant root system. While the Khan reference does not explicitly describe this symbiosis, “The fact that appellant has recognized another advantage which .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         June 8, 2021